Citation Nr: 1009176	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-26 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.

2.  Entitlement to an initial disability rating in excess of 
30 percent for chronic renal insufficiency.

3.  Entitlement to service connection for nephrolithiasis, 
claimed as kidney stones.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 
1969.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which, in pertinent part, granted service connection 
for hypertension, rated as 10 percent disabling, and chronic 
renal insufficiency, rated as 30 percent disabling.  The May 
2006 rating decision also denied entitlement to service 
connection for nephrolithiasis and hearing loss.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran has identified VA and 
private treatment records that have not been associated with 
the claims file which may also affect the outcome of his 
claims.  According to the January 2009 VA examination report, 
the Veteran indicated that he had received treatment at the 
VA facility in Roseburg, Oregon and continues to see his 
private nephrologist who follows him for hypertension and 
renal insufficiency.  

While it is clear that the January 2009 VA examiner had the 
opportunity to review the Veteran's VA treatment records 
pertaining to treatment for hypertension and renal 
insufficiency, the Board must also have the opportunity to 
review such records before a decision on the claims may be 
rendered.  Thus, the claims must be remanded so that the VA 
and private treatment records may be associated with the 
claims file.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 
 Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) specifically provides that as part of the duty to 
assist, the Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  VA is obligated to assist the 
claimant in obtaining relevant records, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 C.F.R. § 3.159 (c), (d). 

Regarding the claim for an initial rating in excess of 10 
percent for hypertension, the Veteran asserts a higher rating 
is warranted because he has to take medications on a regular 
basis to treat the condition.  The most recent VA examination 
conducted during the appeal in January 2009 is not adequate 
for rating purposes because it does not contain information 
relating to the criteria for rating the disease.  See 38 
C.F.R. § 4.2 (2009) (If the findings on an opinion and/or 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes); Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Accordingly, a current examination 
with specific findings is necessary.  

In addition, the Veteran contends that his service-connected 
chronic renal insufficiency is more than 30 percent 
disabling.  The January 2009 VA examination appears to 
include reports of prior blood urea nitrogen (BUN) and 
creatine levels, and the examiner indicated that this was 
stable.  However, there were no reports regarding albuminuria 
with associated edema, or regarding a definite decrease in 
kidney function, as required for a higher rating.  
Accordingly, a current examination with specific findings is 
necessary.  Id.

The Veteran also seeks entitlement to service connection for 
nephrolithiasis (claimed as kidney stones), to include as 
secondary to the Veteran's service-connected disabilities.  
The Veteran contends that his kidney stones are a result of 
his PTSD.  See VA Form 21-526, Veteran's Application for 
Compensation or Pension received October 2005.  The Veteran's 
service treatment records do not reveal any complaint, 
diagnosis, or treatment for kidney stones. 

In February 2006, the Veteran was afforded a VA Compensation 
and Pension (C&P) examination.  The examiner noted the 
Veteran's history of cystine type kidney stones and opined 
that his kidney stones are related to the acidification of 
the urine.  He further noted that the Veteran's kidney stones 
are less likely as not a result of his diabetes or Agent 
Orange exposure.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

As noted above, the Veteran was afforded a VA medical 
examination in February 2006.  The examiner rendered the 
opinion that the Veteran's kidney stones are less likely as 
not a result of his diabetes or Agent Orange exposure.  
However, the examiner failed to render an opinion on whether 
the Veteran's kidney stones are a result of his service-
connected PTSD, or are aggravated by his service-connected 
disabilities, to include PTSD and diabetes, or whether the 
Veteran's kidney stones are directly attributable to active 
service.  As such, the Board has no discretion and must 
remand the claim.

Lastly, the Veteran seeks entitlement to service connection 
for hearing loss.  In February 2006, the Veteran was afforded 
a VA examination to determine whether his hearing loss is 
related to his active military service.  The Veteran informed 
the VA examiner of his exposure to mortars and rockets and 
reported that he was a machine gunner in the field during his 
military service, without the use of ear protection.  He also 
reported that post-service he was a nailer for a trailer 
manufacturer, drove a cement truck, and drove a chip and 
logging truck.  The Veteran also admitted to being a hunter 
and going target shooting.  He wore headphones during target 
shooting, but did not use ear protection when hunting.  The 
VA examiner diagnosed the Veteran with mild to moderately-
severe sensorineural hearing loss from 1000 through 6000 
Hertz in the right ear, and mild sloping to moderately-severe 
sensorineural hearing loss from 500 through 8000 Hertz in the 
left ear.  The examiner stated that hearing loss due to 
military service could not be ruled out.  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also 38 C.F.R. § 3.102 (when considering 
application of the benefit-of-the-doubt doctrine, reasonable 
doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).  
The examiner further added that it would appear his 
occupational recreational activities carried more weight in 
terms of having more potential to cause hearing loss.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that to have probative value, a medical 
examination submitted to the Board must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion 
must support its conclusions with an analysis that can be 
considered and weighed against contrary opinions).  

The Board finds that because the February 2006 VA examiner 
provided an inadequate rationale for his opinion, the 
examination report does not meet the requirements imposed by 
the Court.  VA regulations provide that where "diagnosis is 
not supported by the findings on the examination report or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2; see 
38 C.F.R. § 19.9 (2009).  Where the Board makes a decision 
based on an examination report which does not contain 
sufficient detail, remand is required "for compliance with 
the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).  

Additionally, it appears that the VA examiner did not take 
into account the Veteran's service treatment records.  In 
this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history. Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the Veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  The Veteran's service treatment records and 
other related documents should be reviewed by the examiner, 
thereby enabling him to form an opinion on an independent 
basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993) and Powell v. 
West, 13 Vet. App. 31, 35 (1999) (error for Board to rely on 
inadequate examination).  

Based on the foregoing, the Board finds that the AOJ should 
arrange for the Veteran's claims folder to be reviewed by the 
examiner who prepared the February 2006 audiology examination 
report (or a suitable substitute if that examiner is 
unavailable), for the purpose of preparing an addendum that 
addresses the current nature and likely etiology of any 
hearing loss.  In this regard, the examiner should review the 
Veteran's claims file, to include service treatment records, 
and specifically indicate whether the Veteran's hearing loss 
had its onset in service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file records from the Roseburg, Oregon VA 
Medical Center dated from October 2005 to 
the present.  If these records are no 
longer on file, a request should be made 
to the appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to 2005, the date of the most recent 
pertinent evidence of record, should then 
be obtained and incorporated in the 
Veteran's claims folder.  The Veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records, to include from his 
private nephrologist, to the VA.  All 
attempts to procure records should be 
documented in the file.  If the AOJ cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
included in the file.  In addition, the 
Veteran should be informed of any such 
problem.   

3.  Transfer the Veteran's claims folder 
to the January 2009 VA examiner for an 
appropriate VA examination to ascertain 
the severity of the Veteran's 
hypertension.  If the 2009 VA examiner is 
not available, transfer the Veteran's 
claims file to another appropriate VA 
examiner.  Any indicated diagnostic tests 
and studies should be accomplished, 
including blood pressure readings.  The 
examiner should state whether the Veteran 
has a history of diastolic pressure 
readings of 110 or more, or systolic 
pressure predominantly 200 or more. 

4.  The January 2009 VA examiner should 
also be asked to ascertain the severity of 
the Veteran's service-connected chronic 
renal insufficiency.  If the 2009 VA 
examiner is not available, transfer the 
Veteran's claims file to another 
appropriate VA examiner.  Any indicated 
diagnostic tests and studies should be 
accomplished including studies that 
measure albumin, albuminuria, and kidney 
function in terms of blood urea nitrogen 
and creatinine levels.  The examiner 
should be asked to specifically address 
whether the Veteran's chronic renal 
insufficiency is manifested by constant 
albuminuria with some edema, or by 
definite decrease in kidney function.  

5.  The January 2009 VA examiner should 
also be asked provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
the Veteran's kidney stones had their 
origin in service or are in any way 
related to his active service.

The examiner is also requested to provide 
an opinion concerning whether it is at 
least as likely as not (50 percent 
probability or more) that the Veteran's 
kidney stones were caused or aggravated by 
the Veteran's service-connected 
disabilities, to include PTSD and 
diabetes.  If the examiner finds that the 
Veteran's kidney stones are aggravated by 
a service-connected disability, he/she 
should indicate the degree of disability 
of the kidney stones before aggravation 
and the current degree of disability.  If 
the kidney stones were not caused or 
aggravated by any service connected 
disability, the examiner should state so.

Should the examiner who conducted the 
Veteran's VA genitourinary examination in 
February 2006 and January 2009 prove 
unavailable, the Veteran should be 
afforded an additional VA genitourinary 
examination in order to more accurately 
determine the exact nature and etiology of 
his kidney stones.  

6.  The Veteran's entire claims folder 
should be returned to the VA audiologist 
who conducted the VA audiometric 
examination in February 2006 to determine 
the nature and etiology of any hearing 
loss that may be present.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment records 
and VA outpatient treatment records.  

The examiner must provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
the Veteran's hearing loss had its origin 
in service or is in any way related to his 
active service.

Should the audiologist who conducted the 
Veteran's most recent VA audiometric 
examination in February 2006 prove 
unavailable, the Veteran should be 
afforded an additional VA audiometric 
examination in order to more accurately 
determine the exact nature and etiology of 
his hearing loss.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed, 
including the Maryland CNC test and a 
puretone audiometry test.

The AOJ is advised that the Veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notification(s) must be 
associated with the claims file.

Regarding all requested examinations, the 
claims folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner/s prior to 
completion of the examination or 
evaluation.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination 
report.  The rationale for all findings 
and conclusions should be set forth in a 
legible report.  If the examiner/s finds 
it impossible to provide any requested 
opinion without resort to pure 
speculation, he or she should so indicate 
and discuss why an opinion cannot be 
provided.

7.  After completing any additional 
development deemed necessary, readjudicate 
the claims.  If the benefits sought remain 
denied, issue an appropriate supplemental 
statement of the case and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


